 In the Matter of SUNSHINE MININGCOMPANY,MANGANESEDIVIsioNandLOCAL627,INTERNA'lIONAI: UNION OF MINE,MILL&SMELTERWORKERS,C.-I. O.,Case 11'o.R-4,90 .-DecidedMarch 19, 1943Jurisdiction:mining industryInvestigation and Certification of Representatives:existence of question: re-fusal to recognize petitioner because of contract with rival organization; con-tract although renewed prior to petitioner's claim to representation,heldnobar, when record indicated that contracting union had ceased to function asa, representative of the employees involved; contracting union accorded placeon ballot; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, excluding supervisory, clerical, and technical employees.Mr. Rowland King,of Port Angeles, Wash., for the Company.Messrs. Ernest C. PedersonandHarry I. Tuclaer,of Seattle,Wash.,fog, the C. 1. 0.'Mr.Williams S.Hibberd,of Seattle,Wash., for the A. F. L.Mr: Wallace F. Royster,of counsel to the Board.,DECISION' '1NDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.Upon an amended petition duly filed by Local 627, InternationalUnion of 'Miiie, Mill & Smelter Workers, affiliated with the C. I. O.,herein called the C. I. O:, alleging that a question affecting commercelead arisen concerning the representation of employees of SunshineMining Company, Manganese Division, Port Angeles, Washington,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Louis S.Penfield, Trial Examiner.Said hearing was-held at Port Angeles,Washington, on February 10, 1943.The Company,.the C. I. 0., andLocal Union No. 893 of International Hod Carriers,, Building, andCommon Laborers Union of America, A. F. L., herein called theA. F. L., appeared, participated, and were afforded full opportunity tobe heard;' to examine 'and cross-examine witnesses, and to introduce'48 N. L R B., No 42.301 302DECISIONS OF INTATIO'NAL L,AiOll RELATIONS BOARDevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.The'Company submitted a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS, OF THE COMPANYSunshineMining Company has its principal offices in Kellogg,Idaho.The Manganese Division of the Company, with which we arehere concerned, operates a manganese mine at Lake Crescent near Port'Angeles in the State of Washington. This mine has been in productionsince the fall of 1941.During the period from January 1942 to Decem-ber 1942, the mine produced 8,337 long tons of manganese ore havingan approximate value of $425,000.This ore was-sold at the mine toMetals Reserve Company, a wholly owned subsidiary of the Recon-struction Finance Corporation, and' is now held as a reserve at PortAngeles, Washington.Manganese is a critical war material necessaryto the manufacture of steel. Its production and use is controll`ed bythe Federal Government and reserves, such as that at Port Angeles;are held so as to prevent an interruption in the manufacture of steelshould foreign supplies be cut off.When Metals Reserve Companydecides it to,-be expedient the ore will be shipped from Port Angelesto points outside Washington.The Company does not contest the jurisdiction of the Board.H. THE ORGANIZATIONS INVOLVEDLocal 627, International Union of Mine, Mill & Smelter Workers,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.'Local Union No. 893 of International Hod Carriers, Building, andCommon Laborers Union of America,' affiliated witli the `AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 24, 1941, the,Company and the A. F. L. entered intoa collective bargaining contract to run for a period of 1 year, andthereafter from year to year unless notice of termination or modifica-tion is given by either party 30 days prior to any anniversary date:The contract established the A. F.L. as the exclusive bargaining agentfor the employees of the Company at the Lake Crescent Mine.prior to the anniversary date of said contractOn September 11, 1942.but subsequent to the date when notice of termination or modification SUNSHINE ,MINING COMPANY303must be given, the C. I. 0. advised the Company that it representeda majority of the employees of the Company at the Lake Crescent Mineand requested recognition as the bargaining representative.TheCompany refused such recognition and set up the A. F. L. contract asa bar to a present determination of representatives.It was testified at the hearing that only three employees who weremembersare,nolonger members.A great majority of the employees have neverheld membership in the A. F. L. Tlie A. F. L. concedes that it hasno membership at the Lake Crescent Mine and has collected no, duesfrom employees there during the past year. It further concedes thatno grievance committee has been in existence for a similar period andthat from the date of the contract, the A. F. L. has presented no.grievance to the Company in behalf of the employees.No meeting ofthe employees was held prior to the renewal date to consider possibleaction in relationto the contract although it was testified that anA. F. L. representative questioned several individual employees inrespect to it and was told that no change was desired.The., Board .is ordinarily reluctant to direct an investigation of-represo-nta?iviesin the face of an existing contract which has severalmonthsto run.Under the above circumstances, however, we find thatthe contract is not a bar 1 to a determination of representatives.-A statement of the FieldExaminerintroduced into evidence indi-cates that the C. I. 0. represents a substantial number of employees inthe unit hereinafter found appropriate?We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company at the Lake CrescentMinewithin themeaning ofSection 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.IV. THE APPROPRIATE UNITThe C. I. 0: and the A. F. L. agree, and we find, that the productionand maintenance employees of the Company at the Lake CrescentMine,3 excluding supervisory, clerical, and technical employees, con-stitute, a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. The Company hasi SeeMatter of California Central Fibre Co?porationandTruck Drivers, Warehousemenh Helpers Union, Local898, A. F L, 44 N L R B 12262 The"Field Examiner,stated-that the C.IO. submitted 33 authorization cards, all bear-ing apparently genuine, original signatures and dated variously from September to Decem-tier 1942.Twenty-eight"cards borethe names of persons whose' names appear on theCompany's pay roll of,December 6, 1942, which lists the names of 36 employees in theappropriate unitThe A F. L` relies upon its contract to establish its interest3These include cagers,timber framers,miners,muckers, blacksmiths,hoistmen, bullcook,cook helper,cooks, and flunkeys 304D11ECISIONSOF NATIONAL'LABOR RELATIONS BOARDmade no objection to the unit, which is the same as that covered. by the'A. F. L. contract.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall d irect'that the question concerning representation'whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction'of`Election,subject to the limitations and additions set forth i n the Dii-ection.4 .DIRECTION OF ELECTIONBy. virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2; as amended, it is herebyDIRECTED that, as part of the-investigation to ascertain representa-tives for the purposes of collective bargaining with Sunshine MiningCompany, Manganese Division, Port Angeles, 'Vashington. an electionby secret ballot shall be conducted as early as,possible but not laterthan thirty' (30) days from. the date of this Direction, Iunder:thedirection and, supervision of the Regional Director for the NineteenthRegion, actingin this matter as agent'fof the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regula-tions, among the employees of the Company in the-Knit found appro;priate in Section IV, above, who were employed during the pay-roll-period immediately preceding the date of this Direction, includingemployees who did not work during said pay-uoll period because.theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the' polls, but excluding any who' have since quit or beendischarged for cause, to determine whether they desire to be representedby Local 627, International Union of Mine, Mill & Smelter Workers,C. I. O.; or by Local Union No. 893 of International Hod Carriers,Building, and Common Laborers Union of America; A. F. L., for thepurposes of collective bargaining, or by neither.MR. JOHN M. HousToN took no part in the consideration of the above.Decision and Direction of Election..,The C I. 0 urged at the hearing that the A F L be denied a place on the' ballot onthe ground that it had failed to establish any' interest in the question of representationof the employeesIn view of the contractual relationship which has existed'betneen theCompany and the A F L., we shall permit the A. F L to appear on the ballot.